Citation Nr: 0806390	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-31 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for spondylolisthesis and 
spondylosis, L5-S1.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California in which the RO declined to reopen 
the previously denied claim for spondylolisthesis and 
spondylosis, L5-S1.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 2006 substantive appeal, the veteran 
requested to appear at a hearing before a member of the Board 
appearing at his local RO.  He has not withdrawn his request.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
travel Board hearing at the RO.  After a 
Board hearing is conducted, or in the 
event the veteran withdraws his hearing 
request or fails to report for the 
hearing, the case should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



